In an action to recover damages for personal injuries, etc., the plaintiff Michele Cohen Schlecter appeals from so much of a judgment of the Supreme Court, Nassau County (McCarty, J.), entered January 29, 2003, as, upon a jury verdict, is in favor of the defendants Jerriann Abbondadello and Pierce Country Day School and against her dismissing the complaint insofar as asserted against those defendants.
Ordered that the judgment is affirmed insofar as appealed from, with one bill of costs.
Contrary to the contention of the plaintiff Michelle Cohen Schlecter, the jury verdict finding that the defendants Jerriann Abbondadello and Pierce Country Day School were not negligent was not against the weight of the evidence (see Richt v Strohrmann, 247 AD2d 458 [1998]; Nicastro v Park, 113 AD2d 129 [1985]). Moreover, the plaintiff’s claim that the trial court’s charge contained errors is unpreserved for appellate review, and we decline to address it in the exercise of our interest of justice jurisdiction (see Dutcher v Fetcher, 183 AD2d 1052 [1992]; Land v City of New York, 177 AD2d 477 [1991]; Columbia v Horowitz, 162 AD2d 579 [1990]; Stern v Waldbaum, Inc. No. 10, 109 AD2d 789 [1985]; Williams v City of New York, 101 AD2d 835 [1984]; DiSalvo v Bortle, 58 AD2d 997 [1977]). Krausman, J.P., Schmidt, Cozier and Mastro, JJ., concur.